[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            May 18, 2005
                              No. 04-13569
                                                        THOMAS K. KAHN
                                                             CLERK

                D. C. Docket No. 03-01489-CV-T-24MSS
                   and BKCY No. 00-02740-BK-ALP

In Re:

McDILL COLUMBUS CORPORATION,

                                                                       Debtor,


MAYNARD FERNANDEZ,
                                                          Plaintiff-Appellant,

                                 versus

Y.C. FERNANDEZ,

                                                         Defendant-Appellee.



               Appeal from the United States District Court
                   for the Middle District of Florida


                             (May 18, 2005)

Before DUBINA, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

        AFFIRMED. See 11th Cir. R. 36-1.1




 1
     11th Cir. R. 36-1 provides:
        W hen the court determines that any of the following circum stances exist:
                  (a) judgm ent of the district court is based on findings of fact that are not clearly erroneous;
                  (b) the evidence in support of a jury verdict is sufficient;
                  (c) the order of an adm inistrative agency is supported by substantial evidence on the record as a
                       whole;
                  (d) summ ary judgment, directed verdict, or judgm ent on the pleadings is supported by the record;
                  (e) judgm ent has been entered w ithout a reversible error of law; and an opinion would have no
                       precedential value, the judgm ent or order may be affirm ed or enforced without opinion.



                                                         2